Citation Nr: 1454280	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  09-09 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for neuropathy of the left lower extremity.


REPRESENTATION

Veteran is represented by: 	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


REMAND

In an April 2010 VA examination of the Veteran's spine, the Veteran indicated that he applied for Social Security Administration (SSA) disability benefits because he was unable to work due to his back disability.  VA has a duty to obtain relevant SSA records when it has notice that the Veteran is receiving SSA disability benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The record does not indicate whether the Veteran's claim for SSA benefits was approved.  However, if the Veteran is receiving SSA disability benefits due to a back condition, these records are potentially relevant to his service connection claim.  To date, there are no SSA records associated with the Veteran's claims file.  Therefore, the Board finds that a remand is necessary in order to obtain the Veteran's complete SSA records, including all administrative decisions on his application for SSA disability benefits and all underlying medical records. 

Accordingly, the case is remanded for the following action:

1.  The RO must attempt to obtain complete copies of the Veteran's SSA records, including all administrative decisions, medical records, and any other evidence considered by SSA as part of any claim for benefits submitted by the Veteran.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure the same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.   After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claims of entitlement to service connection for a low back disability and neuropathy of the left lower extremity must be re-adjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 

